FILED
                              NOT FOR PUBLICATION                           JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CARLOS BALDELOMAR-VISCARRA;                       No. 11-71858
MARIA CECILIA CISNEROS-CHAVEZ,
                                                  Agency Nos. A098-451-078
               Petitioners,                                   A098-451-079

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.




                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Carlos Baldelomar-Viscarra, a native and citizen of Bolivia, and Maria

Cecilia Cisneros-Chavez, a native and citizen of Mexico, petition for review of the

Board of Immigration Appeals’ (“BIA”) decision denying their motion to reopen


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Garcia v. Holder, 621

F.3d 906, 912 (9th Cir. 2010). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen because the BIA considered the evidence they submitted and acted within

its broad discretion in determining that the evidence was insufficient to warrant

reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the denial of a

motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to

law.”).

      We lack jurisdiction to consider petitioners’ claim that they may qualify for

prosecutorial discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.

2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                        11-71858